Citation Nr: 1023186	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  09-46 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than December 19, 
2006 for the payment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, United States Code.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel











INTRODUCTION

The Veteran served on active duty from June 1957 to May 1960.  
The appellant is his daughter. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which certified the appellant's 
eligibility for DEA benefits for an approved program of 
education or training, with the earliest permitted date of 
payment of these benefits being December 19, 2006.  The 
appellant requests an earlier effective date for the payment 
of DEA benefits under Chapter 35, United States Code. 

In her December 2009 substantive appeal (VA Form 9), the 
appellant requested to testify at a hearing before the Board 
in Washington, D.C.  However, as the appellant has withdrawn 
this appeal, her request for a hearing is likewise deemed 
withdrawn. See 38 C.F.R. § 20.704(e) (2009)


FINDING OF FACT

The appellant has withdrawn her appeal pending before the 
Board. 




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a letter dated May 2010, the appellant requested to 
withdraw her appeal pending before the Board for an earlier 
effective date of payment of DEA benefits.  The letter was 
received at the Board in June 2010.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board issues a final decision on the 
matter in question.  See 38 C.F.R. § 20.204(b); Hanson v. 
Brown, 9 Vet. App. 29, 31 (1996) (holding that when a claim 
is withdrawn by an appellant, it ceases to exist; it is no 
longer pending, and is not viable).  After an appeal is 
transferred to the Board, an appeal withdrawal is effective 
the date it is received by the Board.  38 C.F.R. § 20.204(b).  
Appeal withdrawals must be in writing and must include the 
name of the appellant, the applicable claim number, and a 
statement that the appeal is withdrawn.  Id.  

As of June 2010, when the appellant's appeal withdrawal was 
received by the Board, the Board had not yet issued a final 
decision on this case.  The appellant's request for a 
withdrawal was in writing, included her claim number, and 
clearly expressed her desire to withdraw the appeal for an 
earlier effective date of payment of DEA benefits pending 
before the Board.  Therefore, the appellant's withdrawal of 
the appeal is valid.  See id.  

When pending appeals are withdrawn, there is no longer an 
allegation of error of fact or law with respect to the 
determinations that had been previously appealed.  See 38 
U.S.C.A. § 7105(d)(5) (West 2002).  Consequently, in such an 
instance, dismissal of the pending appeal is appropriate.  

Accordingly, further action by the Board on this claim is not 
appropriate and the appeal should be dismissed.  Id.   




ORDER

The appeal of entitlement to an effective date earlier than 
December 19, 2006 for the payment of Dependents' Educational 
Assistance (DEA) benefits under Chapter 35, United States 
Code is dismissed. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


